



EXHIBIT 10.46


EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT

        EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT (“Agreement”) made
and entered into as of this 1st day of June 2004 by and between RICHARDSON
ELECTRONICS, LTD., a Delaware corporation with its principal place of business
located at 40W267 Keslinger Road, P.O. Box 393, LaFox, IL 60147-0393 (the
“Employer”), and GEORGE SOLAS, an individual whose current residence address is
22 Winterberry Lane, Rehoboth, MA 02769 (“Employee”).


RECITALS

        WHEREAS, the Employer desires to employ Employee as its Vice President
and General Manager, Display Products Group upon the terms and conditions stated
herein; and

        WHEREAS, Employee desires to be so employed by the Employer at the
salary and benefits provided for herein; and

        WHEREAS, Employee acknowledges and understands that during the course of
his employment, Employee has and will become familiar with certain confidential
information of the Employer which provides Employer with a competitive advantage
in the marketplace in which it competes, is exceptionally valuable to the
Employer, and is vital to the success of the Employer’s business; and

        WHEREAS, the Employer and Employee desire to protect such confidential
information from disclosure to third parties or its use to the detriment of the
Employer; and

        WHEREAS, the Employee acknowledges that the likelihood of disclosure of
such confidential information would be substantially reduced, and that
legitimate business interests of the Employer would be protected, if Employee
refrains from competing with the Employer and from soliciting its customers and
employees during and following the term of the Agreement, and Employee is
willing to covenant that he will refrain from such actions.

        NOW THEREFORE, in consideration of the promises and of the mutual
covenants and agreements hereinafter set forth, the parties hereto acknowledge
and agree as follows:


ARTICLE ONE


NATURE AND TERM OF EMPLOYMENT

        1.01      Employment. The Employer hereby agrees to employ Employee and
Employee hereby accepts employment as the Employer's Vice President and General
Manager, Display Products Group.

        1.02      Term of Employment. Employee’s employment pursuant to this
Agreement shall commence on June 1, 2004 or sooner as the parties may agree and,
subject to the other provisions of this Agreement, the term of such employment
(the “Employment Term”) shall continue indefinitely on an “at will” basis.

        1.03      Duties. Employee shall perform such managerial duties and
responsibilities in connection with the Company’s Display Products Group or its
successor and such other duties and responsibilities as may be assigned by the
President/COO, or such other person as the Employer may designate from time to
time and Employee will adhere to the policies and procedures of the Employer,
including, without limitation, its Code of Conduct, and will follow the
supervision and direction of Employer’s President/COO or such other person as
the Employer may designate from time to time in the performance of such duties
and responsibilities. Employee agrees to devote his full working time, attention
and energies to the diligent and satisfactory performance of his duties
hereunder and to developing and improving the business and best interests of the
Company. Employee will use all reasonable efforts to promote and protect the
good name of the Company and will comply with all of his obligations,
undertakings, promises, covenants and agreements as set forth in this Agreement.
Employee will not, during the Employment Term or during any period during which
Employee is receiving payments pursuant to Article 2 and/or Section 5.04, engage
in any activity which would have, or reasonably be expected to have, an adverse
affect on the Employer’s reputation, goodwill or business relationships or which
would result, or reasonably be expected to result, in economic harm to the
Employer.

1


ARTICLE TWO


COMPENSATION AND BENEFITS

For all services to be rendered by Employee in any capacity hereunder (including
as an officer, director, committee member or otherwise of the Employer or any
parent or subsidiary thereof or any division of any thereof) on behalf of the
Employer, the Employer agrees to pay Employee so long as he is employed
hereunder, and the Employee agrees to accept, the compensation set forth below.

        2.01      Base Salary. During the term of Employee’s employment
hereunder, the Employer shall pay to Employee an annual base salary (“Base
Salary”) at the rate of One Hundred Seventy Five Thousand and 00/100 Dollars
($175,000.00), payable in installments as are customary under the Employer’s
payroll practices from time to time. The Employer at its sole discretion may,
but is not required to, review and adjust the Employee’s Base Salary from year
to year; provided, however, that, except as may be expressly consented otherwise
in writing by Employee, Employer may not decrease Employee’s Base Salary. No
additional compensation shall be payable to Employee by reason of the number of
hours worked or by reason of hours worked on Saturdays, Sundays, holidays or
otherwise.

        2.02      Incentive Plan. During the term of the Employee’s employment
hereunder, the Employee shall be a participant in the SBU Incentive Plan, as
modified from time to time (the “Annual Incentive Plan”) and paid a bonus
(“Bonus”) pursuant thereto. The Employee’s “target bonus percentage” for
purposes of the Annual Incentive Plan shall be fifty percent (50%). Except as
provided otherwise in this section 2.02, such Bonus shall be determined and paid
strictly in accordance with the Annual Incentive Plan as modified or reduced by
Employer at its discretion, and for any partial fiscal year the Bonus shall be
computed and paid only for the portion of the fiscal year Employee is employed
hereunder. For the fiscal year ending May 31, 2005 Employee shall be paid a
Bonus of no less than $87,500.

        2.03      Auto Allowance. During the term of the Employee’s employment
hereunder, the Employee shall be paid an auto allowance in accordance with
Employer’s auto allowance plan for SBU managers as modified from time to time.

        2.04      Initial Stock Award and Option. On the commencement date of
Employee’s employment under this agreement he will be granted a Stock Option
under Employer’s Incentive Compensation Plan for 25,000 shares that will vest in
five equal annual installments over five years beginning one year from the grant
date.

        2.05      Other Benefits. Employer will provide Employee such benefits
(other than bonus, auto allowance, severance and cash incentive compensation
benefits) as are generally provided by the Employer to its other employees,
including but not limited to, health/major medical insurance, dental insurance,
disability insurance, life insurance, sick days and other employee benefits
(collectively “Other Benefits”), all in accordance with the terms and conditions
of the applicable Other Benefits Plans as in effect from time to time. Nothing
in this Agreement shall require the Employer to maintain any benefit plan, nor
prohibit the Employer from modifying any such plan as it sees fit from time to
time. It is only intended that Employee shall be entitled to participate in any
such plan offered for which he may qualify under the terms of any such plan as
it may from time to time exist, in accordance with the terms thereof.

        2.06      Disability. Any compensation Employee receives under any
disability benefit plan provided by Employer during any period of disability,
injury or illness shall be in lieu of the compensation which Employee would
otherwise receive under Article Two during such period of disability, injury or
sickness.

        2.07      Withholding. All salary, bonus and other payments described in
this Agreement shall be subject to withholding for federal, state or local
taxes, amounts withheld under applicable benefit policies or programs, and any
other amounts that may be required to be withheld by law, judicial order or
otherwise.

2


ARTICLE THREE


CONFIDENTIAL INFORMATION
RECORDS AND
REPUTATION

        3.01      Definition of Confidential Information. For purposes of this
Agreement, the term “Confidential Information” shall mean all of the following
materials and information (whether or not reduced to writing and whether or not
patentable) to which Employee receives or has received access or develops or has
developed in whole or in part as a direct or indirect result of his employment
with Employer or through the use of any of Employer’s facilities or resources:

(1)  

Marketing techniques, practices, methods, plans, systems, processes, purchasing
information, price lists, pricing policies, quoting procedures, financial
information, customer names, contacts and requirements, customer information and
data, product information, supplier names, contacts and capabilities, supplier
information and data, and other materials or information relating to the manner
in which Employer, its customers and/or suppliers do business;


(2)  

Discoveries, concepts and ideas, whether patentable or not, or copyrightable or
not, including without limitation the nature and results of research and
development activities, processes, formulas, techniques, “know-how,” designs,
drawings and specifications;


(3)  

Any other materials or information related to the business or activities of
Employer which are not generally known to others engaged in similar businesses
or activities or which could not be gathered or obtained without significant
expenditure of time, effort and money; and


(4)  

All inventions and ideas that are derived from or relate to Employee’s access to
or knowledge of any of the above enumerated materials and information.


The Confidential Information shall not include any materials or information of
the types specified above to the extent that such materials or information are
publicly known or generally utilized by others engaged in the same business or
activities in the course of which Employer utilized, developed or otherwise
acquired such information or materials and which Employee has gathered or
obtained (other than on behalf of the Employer) after termination of his
employment with the Employer from such other public sources by his own
expenditure of significant time, effort and money after termination of his
employment with the Employer. Failure to mark any of the Confidential
Information as confidential shall not affect its status as part of the
Confidential Information under the terms of this Agreement.

        3.02      Ownership of Confidential Information. Employee agrees that
the Confidential Information is and shall at all times remain the sole and
exclusive property of Employer. Employee agrees immediately to disclose to
Employer all Confidential Information developed in whole or part by him during
the term of his employment with Employer and to assign to Employer any right,
title or interest he may have in such Confidential Information.

Without limiting the generality of the foregoing, every invention, improvement,
product, process, apparatus, or design which Employee may take, make, devise or
conceive, individually or jointly with others, during the period of his
employment by the Employer, whether during business hours or otherwise, which
relates in any manner to the business of the Employer either now or at any time
during the period of his employment), or which may be related to the Employer in
connection with its business (hereinafter collectively referred to as
“Invention•) shall belong to and be the exclusive property of the Employer and
Employee will make full and prompt disclosure to the Employer of every
Invention. Employee will assign to the Employer, or its nominee, every Invention
and Employee will execute all assignments and other instruments or documents and
do all other things necessary and proper to confirm the Employer’s right and
title in and to every Invention; and Employee will perform all proper acts
within his power necessary or desired by the Employer to obtain letters patent
in the name of the Employer (at the Employer’s expense) for every Invention in
whatever countries the Employer may desire, without payment by the Employer to
Employee of any royalty, license fee, price or additional compensation.

3

        3.03.;      Non Disclosure of Confidential Information. Except as
required in the faithful performance of Employee’s duties hereunder (or as
required by law), during the term of his employment with Employer and for a
period after the termination of such employment until the Confidential
Information no longer meets the definition set forth above of Confidential
Information with respect to Employee, Employee agrees not to directly or
indirectly reveal, report, publish, disseminate, disclose or transfer any of the
Confidential Information to any person or entity, or utilize for himself or any
other person or entity any of the Confidential Information for any purpose
(including, without limitation, in the solicitation of existing Employer
customers or suppliers), except in the course of performing duties assigned to
him by Employer. Employee further agrees to use his best endeavors to prevent
the use for himself or others, or dissemination, publication, revealing,
reporting or disclosure of, any Confidential Information.

        3.04      Protection of Reputation. Employee agrees that he will at no
time, either during his employment with the Employer or at any time after
termination of such employment, engage in conduct which injures, harms,
corrupts, demeans, defames, disparages, libels, slanders, destroys or diminishes
in any way the reputation or goodwill of the Employer, its subsidiaries, or
their respective shareholders, directors, officers, employees, or agents, or the
services provided by the Employer or the products sold by the Employer, or its
other properties or assets, including, without limitation, its computer systems
hardware and software and its data or the integrity and accuracy thereof.

        3.05      Records and Use of Employer Facilities. All notes, data,
reference materials, memoranda and records, including, without limitation, data
on the Employer’s computer system, computer reports, products, customers and
suppliers lists and copies of invoices, in any way relating to any of the
Confidential Information or Employer’s business (in whatever form existing,
including, without limit, electronic) shall belong exclusively to Employer, and
Employee agrees to maintain them in a manner so as to secure their
confidentiality and to turn over to Employer all copies of such materials (in
whole or in part) in his possession or control at the request of Employer or, in
the absence of such a request, upon the termination of Employee’s employment
with Employer. Upon termination of Employee’s employment with Employer, Employee
shall immediately refrain from seeking access to Employer’s (a) telephonic voice
mail, E-mail or message systems, (b) computer system and (c) computer data bases
and software. The foregoing shall not prohibit Employee from using Employer’s
public Internet (not intranet) site.


ARTICLE FOUR


NON-COMPETE AND NON-SOLICITATION COVENANTS

        4.01      Non-Competition and Non-Solicitation. Employee acknowledges
that it may be very difficult for him to avoid using or disclosing the
Confidential Information in violation of Article Three above in the event that
he is employed by any person or entity other than the Employer in a capacity
similar or related to the capacity in which he is employed by the Employer.
Accordingly, Employee agrees that he will not, during the term of employment
with Employer and for a period of two (2) years after the termination of such
employment, irrespective of the time, manner or cause of such termination,
directly or indirectly (whether or not for compensation or profit):

(1)  

Engage in any business or enterprise the nature of any part of which is
competitive with any part of that of the Employer (a “Prohibited Business”); or


(2)  

Participate as an officer, director, creditor, promoter, proprietor, associate,
agent, employee, partner, consultant, sales representative or otherwise, or
promote or assist, financially or otherwise, or directly or indirectly own any
interest in any person or entity involved in any Prohibited Business; or


(3)  

Canvas, call upon, solicit, entice, persuade, induce, respond to, or otherwise
deal with, directly or indirectly, any individual or entity which, during
Employee’s term of employment with the Employer, was or is a customer or
supplier, or proposed customer or supplier, of the Employer whom Employee called
upon or dealt with, or whose account Employee supervised, for any of the
following purposes:

4

(a)  

to purchase (with respect to customers) or to sell (with respect to suppliers)
products of the types or kinds sold by the Employer or which could be
substituted for (including, but not limited to, rebuilt products), or which
serve the same purpose or function as, products sold by the Employer (all of
which products are herein sometimes referred to, jointly and severally, as
“Prohibited Products”), or


(b)  

to request or advise any such customer or supplier to withdraw, curtail or
cancel its business with the Employer; or


(4)  

For himself or for or through any other individual or entity call upon, solicit,
entice, persuade, induce or offer any individual who, during Employee’s term of
employment with the Employer, was an employee or sales representative or
distributor of the Employer, employment by, or representation as sales agent or
distributor for, any one other than the Employer, or request or advise any such
employee or sales agent or distributor to cease employment with or
representation of the Employer, and Employee shall not approach, respond to, or
otherwise deal with any such employee or sales representative or distributor of
Employer for any such purpose, or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.


        4.02      Obligation Independent. Each obligation of each subparagraph
and provision of Section 4.01 shall be independent of any obligation under any
other subparagraph or provision hereof or thereof.

        4.03      Public Stock. Nothing in Section 4.01, however, shall prohibit
Employee from owning (directly or indirectly through a parent, spouse, child or
other relative or person living in the same household with Employee or any of
the foregoing), as a passive investment, up to 1% of the issued and outstanding
shares of any class of stock of any publicly traded company.

        4.04      Business Limitation. If, at the termination of Employee’s
employment and for the entire period of twelve (12) months prior thereto his
duties and responsibilities are limited by the Employer so that he is
specifically assigned to, or responsible for, one or more divisions,
subsidiaries or business units of the Employer, then subparagraphs (1) through
(3) of Section 4.01 shall apply only to any business which competes with the
business of such divisions, subsidiaries or business units.

        4.05      Area Limitation If at the termination of Employee’s employment
and for the entire period of twelve (12) months prior thereto he or he has
responsibility for only a designated geographic area, then subparagraphs (1)
through (3) of Section 4.01 shall apply only within such area.


ARTICLE FIVE


TERMINATION

        5.01      Termination of Employee for Cause. The Employer shall have the
right to terminate Employee’s employment at any time for “cause.” Prior to such
termination, the Employer shall provide Employee with written notification of
any and all allegations constituting “cause” and the Employee shall be given
five (5) working days after receipt of such written notification to respond to
those allegations in writing. Upon receipt of the Employee’s response, the
Employer shall meet with the Employee to discuss the allegations.

        For purposes hereof, “cause” shall mean (i) an act or acts of personal
dishonesty taken by the Employee and intended to result in personal enrichment
of the Employee, (ii) material violations by the Employee of the Employee’s
obligations or duties under, or any terms of, this Agreement, which are not
remedied in a reasonable period (not to exceed ten (10) days) after receipt of
written notice thereof from the Employer, (iii) any violation by the Employee of
any of the provisions of Articles Three or Four, or (iv) Employee being charged,
indicted or convicted (by trial, guilty or no contest plea or otherwise) of (a)
a felony, (b) any other crime involving moral turpitude, or (c) any violation of
law which would impair the ability of the Employer or any affiliate to obtain
any license or authority to do any business deemed necessary or desirable for
the conduct of its actual or proposed business.

5

        5.02      Termination of Employee Because of Employee’s Disability,
Injury or Illness. The Employer shall have the right to terminate Employee’s
employment if Employee is unable to perform the duties assigned to him by the
Employer because of Employee’s disability, injury or illness, provided however,
such inability must have existed for a total of one hundred eighty (180)
consecutive days before such termination can be made effective. Any compensation
Employee receives under any disability benefit plan provided by Employer during
any period of disability, injury or illness shall be in lieu of the compensation
which Employee would otherwise receive under Article Two during such period of
disability, injury or sickness.

        5.03      Termination as a Result of Employee’s Death. The obligations
of the Employer to Employee pursuant to this Agreement shall automatically
terminate upon Employee’s death.

        5.04      Termination of Employee for any Other Reason. The Employer
shall have the right to terminate Employee’s employment at any time at will for
any reason upon ten (10) days prior written notice to Employee. If Employee’s
employment is terminated by the Employer during the Employment Term for any
reason other than the reason set forth in Sections 5.01, 5.02 or 5.03 above, the
Employer shall continue to pay to Employee for a period of one (1) year, an
amount equal to one hundred percent (100%) of his then current Base Salary in
installments on the same dates as the Employer makes payroll payments under its
customary practice. Employee shall only be entitled to receive the Bonus
pursuant to the Annual Incentive Plan for the year in which such termination
occurs prorated and accrued to the date of termination. In such case Employee
shall not be entitled to receive, unless otherwise required by law, any
subsequent Other Benefits.

        5.05      Termination by Employee after Material Change. Subject to the
provisions of Articles Three and Four above, Employee shall have the right to
terminate his employment at any time within a period of 180 days after any
“material change”. Such termination shall be effective upon giving of notice by
Employee to employer. For purposes hereof, “material change” means (i) any sale
or other transfer of all or substantially all of the Employer’s assets, (ii) any
merger, consolidation, share exchange, tender offer, or other similar
transaction involving the Employer, unless the surviving entity is under control
by the same person(s) or entity(ies) as the Employer was prior to the
transaction, (iii) any change in control of the Employer as a result of a proxy
contest or otherwise, or (iv) any plan is approved to liquidate or dissolve the
Employer. If Employee terminates his employment pursuant to this section,
Employer shall continue to pay to Employee for a period of one (1) year, an
amount equal to one hundred percent (100%) of his then current Base Salary in
installments on the same dates as the Employer makes payroll payments under its
customary practice. Employee shall only be entitled to receive the Bonus
pursuant to the Annual Incentive Plan for the year in which such termination
occurs prorated and accrued to the date of termination. In such case Employee
shall not be entitled to receive, unless otherwise required by law, any
subsequent Other Benefits.

        5.06      Termination by Employee for any Other Reason. Subject to the
provisions of Articles Three and Four above, Employee may terminate his
employment by the Employer at any time by written notice to Employer. If
Employee’s employment is so terminated under this section, the Employer shall be
obligated to continue to pay to Employee his then current Base Salary, Bonus and
Other Benefits accrued up to and including the date on which Employee’s
employment is so terminated, however, Employee and the Employer acknowledge and
agree to the fullest extent permitted by law, that Employee shall forfeit, and
the Employer shall not be responsible to pay or fund, directly or indirectly,
any accrued but unpaid accumulated but unpaid sick leave; accumulated but unpaid
vacation time; deferred compensation; severance pay or benefits; any and all
benefits which are accrued but not vested under any pension, profit sharing or
other qualified retirement plan and all service credits under each such plan
(subject to any reinstatement of such credits upon future reemployment with the
Employer in accordance with federal law); and right to post-employment coverage
under any health, insurance or other welfare benefit plan, including rights
arising under Title X of COBRA or any similar federal or state law (except that
continuation coverage rights of Employee’s spouse and other dependents, if any,
under such plans or laws shall be forfeited only with their consent); or any
Other Benefits, if any, provided to Employee under any policy, program or plan
of the Employer not specifically described above, after the date of termination
to which Employee might otherwise be entitled under this Agreement but for his
resignation.

6


ARTICLE SIX


REMEDIES

        6.01      Employee acknowledges that the restrictions contained in this
Agreement will not prevent him from obtaining such other gainful employment he
may desire to obtain or cause him any undue hardship and are reasonable and
necessary in order to protect the legitimate interests of employer and that
violation thereof would result in irreparable injury to Employer. Employee
therefor acknowledges and agrees that in the event of a breach or threatened
breach by Employee of the provisions of Article Three or Article Four or Section
1.03, Employer shall be entitled to an injunction restraining Employee from such
breach or threatened breach and Employee shall lose all rights to receive any
payments under Section 5.04. Nothing herein shall be construed as prohibiting or
limiting Employer from pursuing any other remedies available to Employer for
such breach or threatened breach; the rights hereinabove mentioned being in
addition to and not in substitution of such other rights and remedies. The
period of restriction specified in Article Four shall abate during the time of
any violation thereof, and the portion of such period remaining at the
commencement of the violation shall begin to run until the violation is cured.

        6.02      Survival. The provisions of this Article Six and of Articles
Three and Four shall survive the termination or expiration of this Agreement.


ARTICLE SEVEN


MISCELLANEOUS

        7.01      Assignment. Employee and Employer acknowledge and agree that
the covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and obligations of the parties
thereunder cannot be transferred, sold, assigned, pledged or hypothecated,
excepting that the rights and obligations of the Employer under this Agreement
may be assigned or transferred pursuant to a sale of the business, merger,
consolidation, share exchange, sale of substantially all of the Employer’s
assets or of the business unit or division for which Employee is performing
services, or other reorganization described in Section 368 of the Code, or
through liquidation, dissolution or otherwise, whether or not the Employer is
the continuing entity, provided that the assignee, or transferee is the
successor to all or substantially all of the assets of the Employer or of the
business unit or division for which Employee is performing services and such
assignee or transferee assumes the rights and duties of the Employer, if any, as
contained in this Agreement, either contractually or as a matter of law.

        7.02      Severability. Should any of Employee’s obligations under this
Agreement or the application of the terms or provisions of this Agreement to any
person or circumstances, to any extent, be found illegal, invalid or
unenforceable in any respect, such illegality, invalidity or unenforceability
shall not affect the other provisions of this Agreement, all of which shall
remain enforceable in accordance with their terms, or the application of such
terms or provisions to persons or circumstances other than those to which it is
held illegal, invalid or unenforceable. Despite the preceding sentence, should
any of Employee’s obligations under this Agreement be found illegal, invalid or
unenforceable because it is too broad with respect to duration, geographical or
other scope, or subject matter, such obligation shall be deemed and construed to
be reduced to the maximum duration, geographical or other scope, and subject
matter allowable under applicable law.

The covenants of Employee in Articles Three and Four and each subparagraph of
Section 4.01 are of the essence of this Agreement; they shall be construed as
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Employee against the Employer, whether predicated on
the Agreement or otherwise shall not constitute a defense to enforcement by the
Employer of any of these covenants. The covenants of Employee shall be
applicable irrespective of whether termination of employment hereunder shall be
by the Employer or by Employee, whether voluntary or involuntary, or whether for
cause or without cause.

7

        7.03      Notices. Any notice, request or other communication required
to be given pursuant to the provisions hereof shall be in writing and shall be
deemed to have been given when delivered in person or three (3) days after being
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested and addressed to the party at its or his last known
addresses. The address of any party may be changed by notice in writing to the
other parties duly served in accordance herewith.

        7.04      Waiver. The waiver by the Employer or Employee of any breach
of any term or condition of this Agreement shall not be deemed to constitute the
waiver of any other breach of the same or any other term or condition hereof.
Failure by any party to claim any breach or violation of any provision of this
Agreement shall not constitute a precedent or be construed as a waiver of any
subsequent breaches hereof.

        7.05      Continuing Obligation. The obligations, duties and liabilities
of Employee pursuant to Articles Three and Four of this Agreement are
continuing, absolute and unconditional and shall remain in full force and effect
as provided herein and survive the termination of this Agreement.

        7.06      No Conflicting Obligations or Use. Employer does not desire to
acquire from Employee any secret or confidential know-how or information which
he may have acquired from others nor does it wish to cause a breach of any non
compete or similar agreement to which Employee may be subject. Employee
represents and warrants that (i) other than for this Agreement, he is not
subject to or bound by any confidentiality agreement or non disclosure or non
compete agreement or any other agreement having a similar intent, effect or
purpose, and (ii) he is free to use and divulge to Employer, without any
obligation to or violation of any right of others, any and all information,
data, plans, ideas, concepts, practices or techniques which he will use,
describe, demonstrate, divulge, or in any other manner make known to Employer
during the performance of services

        7.07      Attorneys Fees. In the event that Employee has been found to
have violated any of the terms of Articles Three or Four of this Agreement
either after a preliminary injunction hearing or a trial on the merits or
otherwise, Employee shall pay to the Employer the Employer’s costs and expenses,
including attorneys fees, in enforcing the terms of Articles Three or Four of
this Agreement.

        7.08      Advise New Employers. During Employee’s employment with the
Employer and for one (1) year thereafter, Employee will communicate the contents
of Articles Three and Four to any individual or entity which Employee intends to
be employed by, associated with, or represent which is engaged in a business
which is competitive to the business of Employer.

        7.09      Captions. The captions of Articles and Sections this Agreement
are inserted for convenience only and are not to be construed as forming a part
of this Agreement.

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND FULLY UNDERSTANDS EACH AND EVERY
PROVISION OF THE FOREGOING AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.



EMPLOYEE EMPLOYER



--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


EXHIBIT A


ANNUAL INCENTIVE PLAN